Citation Nr: 1730797	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  16-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for other specified trauma and stressor related disorder.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963, to include service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's acquired psychiatric disorder has been manifested by depressed mood, suspiciousness, anxiety, irritability, and chronic sleep impairment, which were, at most, productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The probative evidence of record is against a finding that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

The Veteran is in receipt of an initial 30 percent disability rating for an acquired psychiatric disorder (originally claimed as PTSD) under Diagnostic Code 9411, and contends that the disability is worse than the rating assigned.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

 A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for a veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Of record is a private psychiatric assessment by Dr. H. J., dated January 2014.  The Veteran reported feeling depressed at different times throughout the day.  He also reported insomnia and nightmares, anger and irritability, avoidance behavior, guarding, concentration difficulties, memory problems (losing things and having to write things down so he does not forget), hyper alertness, anxiety, and feeling "keyed up."  He stated that he was most comfortable when he is by himself, and has only acquaintances that he does not interact with due to his isolation.  He reported that he was divorced, but had a good relationship with his children.  He denied suicidal or homicidal ideation, as well as any hallucinations, paranoia, or delusions.  In fact, the Veteran reported he never had any suicidal thoughts.  Dr. H. J. noted the Veteran as anxious and somewhat disheveled, with a blunted affect and "psychomotor retardation."  His affect was noted as being congruent with his mood and his speech was slow with hesitation.  A Montreal Cognitive Assessment (MOCA) was administered and the Veteran scored just below the normal range with a 23/30 (normal = 26 or greater).  Dr. H. J. diagnosed the Veteran with PTSD and major depressive disorder, and assigned a GAF score of 42.  He noted that the Veteran was managing his symptoms with medication and advised him to continue.  

The Veteran was afforded a VA examination in February 2015.  The Veteran reported minor bouts of depression, as well as sleep impairment with infrequent nightmares, suspiciousness, irritation, and anxiety.  The Veteran admitted to prior non-specific suicidal thoughts but denied current suicidal or homicidal ideation.  He denied symptoms of psychosis.  The examiner noted that the Veteran interacted appropriately, his speech and eye contact were normal, and his mood and affect were congruent.  The Veteran's insight and judgement appeared average, his attention and concentration were within normal limits, and the examiner noted that the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran did not have PTSD, but diagnosed the Veteran with an "unspecified depressive disorder" due to his anxiety, infrequent nightmares, sleep difficulties, and poor social relations; as well as an "other specified trauma and stressor related disorder" due to his depressed mood, sleep difficulties, and lack of motivation to socialize.  The examiner opined that the Veteran's symptoms manifested occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was also recommended that he adhere to his prescribed treatment of medication and counseling, of which the Veteran reported prior success. 

VA Medical Center (VAMC) treatment records are also of record.  A VA treatment record dated July 2014 notes the Veteran reported feeling depressed "from time to time."  Although a depression screen was negative, the Veteran did report feeling depressed, as well as having little interest or pleasure in doing things.  A March 2015 VA treatment record notes the Veteran as denying insomnia, depression, or anxiety.  As with the July 2014 treatment record, a February 2016 depression screen was also negative, with the Veteran reporting feeling depressed and having little interest or pleasure in doing things.  A June 2016 neurology appointment notes the Veteran as positive for depression and anxiety "sometimes."  He appeared in no acute distress, with good hygiene and appropriate dress.  His mental status was noted as alert and oriented to person, place, time, and situation.  In addition, nursing outpatient records dated in January, April, and June 2016 note the Veteran's emotional status as calm and that he was oriented to person, place, and time.    

Based on the foregoing, the Board finds that the Veteran's acquired psychiatric disorder during the course of the appeal has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, chronic sleep impairment, suspiciousness and mild memory loss.  Specifically, February 2015 VA examination report, as well as VA outpatient treatment records, show that the Veteran complained of depressed mood, anxiety, suspiciousness, and chronic sleep impairment, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9411 that is currently assigned.  See 38 C.F.R. § 4.130.  

The evidence of record is against the assertion that the Veteran's condition has more nearly approximated occupational and social impairment with reduced reliability and productivity, and does not suggest symptoms such as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  

While the private treatment report from Dr. H. J. noted that the Veteran's affect was blunted, the February 2015 VA examiner and VA outpatient treatment records noted appropriate affect.  Overall, the infrequent blunted affect is not indicative of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran's speech was noted as slow by Dr. H. J., it was normal upon VA examination in February 2015, and circumstantial, circumlocutory, stereotyped, illogical, obscure, or irrelevant speech is not shown.  At no time did the Veteran report a history of panic attacks, hallucinations, or delusions, and he has denied current suicidal or homicidal ideation.  The Board recognizes the Veteran admitted to prior non-specific suicidal thoughts to the VA examiner.  However, he denied any current thoughts and in his January 2014 interview with Dr. H. J. the Veteran denied ever having suicidal thoughts.  To the extent the Veteran has had non-specific suicidal thoughts, the record indicates such thoughts are very infrequent and as such do not support a finding of a higher level of impairment.  While the Veteran relayed to Dr. H. J. that he sometimes loses things and has to write things down to remember, the Board finds that this equates to mild memory loss, which is contemplated by the currently assigned rating, as opposed to impairment in short- and long-term memory or memory loss for names of close relatives, own occupation, or name, which would be indicative of a higher level of disability.  See 38 C.F.R. § 4.130.  The Veteran's insight and judgment have been intact, and he has at all times been described as oriented to person, place, and time.  Moreover, while the Veteran noted upon VA examination in February 2015 that he was divorced and that his relationship with his son was strained, he reported a good relationship with his daughter and his own siblings and reported having a good relationship with his children to Dr. H. J. in January 2014.  

The Board acknowledges that Dr. H. J. assigned a GAF score of 42, which may suggest some impairment greater than that contemplated in the rating assigned.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. §§ 4.125, 4.126, 4.130 (2016); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, it is but one factor for consideration in assigning a rating, and the Veteran was only assigned such a low score at a single point in the appellate period.  Notably, as discussed above, the specific symptoms and impairment described by Dr. H. J. on the day the GAF score was assigned do not support a finding of a higher level of impairment than contemplated by the currently assigned rating.  Overall, at no time during the period on appeal do the Veteran's symptoms manifest serious impairment in social, occupational, or school functioning.  While the Veteran is not employed, the record reflects he retired at the age of 62 after a career in sales and as a computer systems operator.  He has reported good relationships with immediate family, and that, post-retirement, he focused his efforts on domestic projects and helping friends.  He denied any prior contact with the legal system and was noted as being able to manage his financial affairs.  As such, while considering the GAF score of record as part of the total social and occupational functioning picture, the Board finds that the Veteran's acquired psychiatric disorder more generally reflects mild to moderate symptoms.  

The Board acknowledges the Veteran's lay assertions regarding the severity of his disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the evidence of record is against the assertion that the Veteran's condition has more nearly approximated occupational and social impairment with reduced reliability and productivity even when considering his report of symptoms. 

In sum, as the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating during the entire period on appeal, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Service connection is in effect for an acquired psychiatric disorder rated as 30 percent disabling, and tinnitus rated as 10 percent disabling, with a combined disability rating of 40 percent.  The Veteran does not meet the above requirements for a TDIU.  

An extraschedular TDIU is available for a veteran who does not meet the above requirements if the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; however, this decision must first be addressed by VA's Director of Compensation Service.  38 C.F.R. § 4.16(b).  In this case the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not warranted.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither a veteran's nonservice-connected disabilities or advancing age may be considered.  

The Veteran was a commissioned officer in the Army.  At his VA examination he indicated that he supervised other soldiers.  In his February 2015 VA Form 21-8940 (application for TDIU) the Veteran reported work experience in sales.  His February 2015 VA examination report notes that he worked for thirteen years as a systems operator for IBM following his military discharge.  He completed four years of college and obtained a degree in mathematics.  

Upon VA examination for hearing loss and tinnitus in February 2015, the examiner opined that the Veteran's tinnitus impacted ordinary conditions of his daily life, including his ability to work, as it disrupts his sleep and makes it difficult to hear on the phone.  In regards to his acquired psychiatric disorder, as noted above the February 2015 VA examiner opined that his symptoms manifested occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner also noted that the Veteran had therapeutic success through treatment with medication.  

In his February 2015 application for TDIU, the Veteran indicated that he had not worked since January 2014 due to PTSD.  However, the Veteran has presented little evidence in support of that assertion.  In fact, upon VA examination in February 2015, the Veteran simply reported that he was retired, and that, since his retirement, he had been focusing his efforts on domestic projects and helping friends.   In any event, as noted above, the sole fact that a Veteran is unemployed is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  In this regard, the Board notes that the Veteran has been considered to have a 40 percent combined disability rating.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant is unemployed.  See Van Hoose, 4 Vet. App. 361.  

Despite some employment limitations imposed by the Veteran's service-connected disabilities, the weight of the probative evidence is against a finding that his service-connected disabilities solely would prevent him from employment when considering his education and experience.  The evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected acquired psychiatric disorder and tinnitus.  Notably, the Veteran was an officer in the military and has some supervisory experience; he also has a college degree and managed to run his own business for almost 20 years.  Thus, he is qualified by education and experience for a wide range of positions.  

To the extent that the Veteran has alleged that his service-connected disabilities render him unemployable, the Board finds that such allegations are not supported by the contemporaneous evidence of record, to include the Veterans statements to the VA examiner, medical treatment records, and his educational and occupational history.  In addition, the medical evidence shows the symptoms of the Veteran's acquired psychiatric disability are stable with medication, and VA treatment records suggest intermittent symptoms of his acquired psychiatric disorder.  His assertions have been considered but are outweighed by the medical records which are objective and consistent.  

There is no evidence that the service-connected disabilities limit the Veteran's ability to work other than affecting some ability to speak on the telephone due to ringing in his ears, and mild or transient symptoms of his acquired psychiatric disorder that the record reflects are well-controlled through medication.  None of his service connected disabilities have been determined by medical experts to have a significant functional impact that prevents the Veteran from obtaining and maintaining gainful employment due solely to his service-connected disabilities.  Thus, the Board finds that in reconciling all the evidence, the Veteran's own statements to his health providers, VA records, including reports of VA examinations, the Veteran is not unemployable because of his service-connected disabilities.  The Board has no doubt that his service-connected disabilities have resulted in some limitations upon employment, but the disabilities, either by themselves, or in combination, do not prevent the Veteran from obtaining and maintaining employment.  

Given the above, the Board finds that the Veteran is not precluded from obtaining and maintaining a gainful occupation consistent with his education and experience as a result of his service-connected disabilities.  As such, the claim for a TDIU is denied.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder is denied.

Entitlement to a TDIU due to service connected disabilities is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


